DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,821,577 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘557 patent anticipate those of the instant application with only minor grammatical differences being present or that the instant claims are broader in scope than those of the ‘557 patent.
Regarding claim 20, this claim is read on by claim 1 of the ‘557 patent.
Regarding claims 21-27, these claims are read on by claims 1-6, 8-9 of the ‘557 patent.
Regarding claim 28, this claim is read on by claim 10 of the ‘557 patent.
Regarding claims 29-30, these claims are read on by claims 11-12 of the ‘557 patent.
Regarding claim 31, this claim is read on by claim 16 of the ‘557 patent.
Regarding claims 32-39, these claims are read on by claims 3, 11, 14, 17-20 of the ‘557 patent.
Regarding claim 40, this claim is read on by claim 40 of the ‘557 patent with the exception that it doesn’t recited a battery-mounting part.  However, the Office takes official notice that battery mounting parts on the bottom sides of power tools such as that described in the ‘557 patent are notoriously common and would have been obvious to one of ordinary skill in the art to have included at the time of the invention for the purposes of providing a portable power supply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gass et al. (US Patent 6,536,536 B1) hereinafter referred to as Gass in view of Kumagai et al. (PG Pub 2014/0182869 A1) hereinafter referred to as Kumagai in view of Oomori et al. (PG Pub 2005/0157489 A1) hereinafter referred to as Oomori.
Regarding claim 40, Gass discloses a power tool (figs. 1 and 4; #10; 90) comprising: 
a motor (20) housing (14); 
a hammer (col. 3 line 38); 
a handle part (16) disposed on a lower side of the motor housing; 
a brushless motor (20; col. 7 lines 44-47) housed in the motor housing; 
48) disposed below the handle part; 
a first switch (514 or 516; fig. 25) provided at an upper-end portion (fig. 24) of the handle part and configured to control energization of the brushless motor (col. 38 lines 1-19); 
a trigger (50) disposed on a front side of the first switch, the trigger being movable in a rearward direction to depress the first switch (col. 38 lines 1-19; fig. 24); 
a second switch (38) provided below the hammer case and above the trigger (figs. 1 and 4), the second switch being configured to change a rotational mode of the brushless motor (col. 15 lines 37-51); and 

Gass discloses a motor housing and that the tool is a hammer drill, but does not specifically disclose a hammer case disposed on a front side of the motor housing; a hammer disposed inside the hammer case and configured to be rotated by the brushless motor; and an anvil configured to be impacted in a rotational direction by the hammer.
However, Kumagai teaches a hammer drill (1) comprising a hammer case (22) disposed on a front side of the motor housing (20; paragraph 34); a hammer (16) disposed inside the hammer case and configured to be rotated by the brushless motor (10; paragraphs 32-33); and an anvil (18) configured to be impacted in a rotational direction by the hammer (paragraph 74).
Given the teachings of Kumagai, it would have been obvious to one of ordinary
skill in the art at the time the invention was filed to incorporate the hammer, anvil and hammer case of Kumagai with the hammer drill of Gass. Gass was already concerned 

Gass discloses a button depressible to move a switch (38), but fails to disclose that the button disposed on a front side of the second switch, the button being movable in the rearward direction to depress the second switch.
Oomori teaches a button (126a or 126b; or 226a) disposed on a front side (fig. 9; or fig. 12) of the second switch (226), the button being movable in the rearward direction to depress the second switch.
Given the teachings of Oomori, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the location of the button/swtich of Gass with the forward facing button of Oomori.  While the button of Oomori is to actuate a light, Oomori does demonstrate that having a user actuated button on a forward facing surface of a drill which is expected to be engaged by a user’s finger was known in the prior art.  Gass has its button/switch located near the trigger.  Oomori’s is also located near the trigger with a different orientation.  Such an orientation would provide better access for both left and right handed users making is better for ambidextrous user input.

Allowable Subject Matter
Claims 20-39 would be allowable if they were to overcome the non-statutory double patenting rejection detailed above by filing an appropriate Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The cited prior art relates mainly to the field of power tools having various user input means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731